Citation Nr: 0821311	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a spinal disability 
with polyneuropathy.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1983 to January 1987. Subsequent service in 
the Massachusetts Air National Guard is indicated by the 
evidence of record.

The veteran initially filed a claim of entitlement to service 
connection for a spine disability in May 2001. This appeal 
arose from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island (the RO) which denied the veteran's claim.

In April 2006, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO. A transcript of that hearing has been associated with 
the veteran's VA claims folder.

In February 2007, the Board remanded this case.  Efforts to 
comply with the Board's remand instructions will be discussed 
below.  In April 2008, the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case which continued 
to deny the veteran's claim.


FINDING OF FACT

The veteran was a federal civilian employee and was not in 
military status when he injured his spine while repairing 
aircraft in March 1999 and October 1999. 


CONCLUSION OF LAW

VA benefits are not warranted for spinal disability stemming 
from the March 1999 and October 1999 injuries.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a disability of the 
spine.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits. The VCAA 
also redefined the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2005).

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  After careful review, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.

The veteran was provided with VCAA letters dated June 7, 
2001; July 22, 2002; and March 13, 2007.  The veteran was 
informed in these letters of VA's duty to assist him in the 
development of his claims, wherein the veteran was advised 
that VA would obtain all evidence kept by VA and any other 
Federal agency, including VA facilities and service medical 
records, and that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency.   

The VCAA letters informed the veteran if he had or knew of 
any other evidence or information that supported his claim, 
to either send it to VA or let them know about it.  In 
essence, the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).

The veteran received specific notice pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in the March 13, 2007 VCAA 
letter.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103.

The Board adds that, as discussed below, the outcome of this 
case hinges on the question of whether the veteran was in 
military or civilian status when he was injured in 1999.  The 
veteran has been amply informed of this by the RO, and the 
Board's February 2007 remand further served to make this 
point.    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 
In particular, the RO has obtained the veteran's service 
records.  Pursuant to the Board's February 2007 remand 
instructions, additional efforts were made to identify the 
veteran's status (civilian or military) at the time of his 
injury.
Importantly, the veteran has identified no additional 
information that should be obtained. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007). As noted in the Introduction, the veteran and his 
representative presented evidence and testimony in support of 
the veteran's claim at a hearing before the undersigned VLJ.

The Board will proceed to a decision on the merits.

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, to include active duty for training. 
See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); see 
also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins 
v. Derwinski, 1 Vet. App. 474, 478 (1991).]

Analysis

The veteran seeks service connection for a spinal disability.  
It is uncontroverted that such disability exists.  

The veteran does not contend that his current spinal 
disability is related to his period of active duty in the 
United States Air Force from 1983 to 1987. Rather, he 
indicates that his spinal problems were incurred via two 
injuries sustained as an aircraft mechanic for the 
Massachusetts Air National Guard, the first in March 1999 and 
the second in October 1999.

The medical evidence indeed demonstrates that the veteran 
injured his spine in March 1999 and again injured it in 
October 1999.  Both injuries appear to have been incurred at 
Otis Air Force Base while the veteran was working on 
aircraft.  Following the second injury, the veteran was 
significantly disabled and was unable to pursue his civilian 
occupation as an aircraft mechanic. He was also separated 
from the Massachusetts Air National Guard because of physical 
disability.

The evidence shows that at the time of the injuries the 
veteran was employed full time as a federal civilian aircraft 
mechanic for the National Guard, as well as holding the 
military rank of sergeant.  The RO denied the claim because 
it determined that the veteran's injuries were incurred while 
he was in civilian employment status, and not while he was on 
active duty.  In denying the veteran's claim, the RO stated 
that the evidence showed that the veteran was "a regular 
(GS) federal employee, not on active military duty, at the 
time the injury occurred."  
See the December 2004 statement of the case.  Thus, the 
veteran's status (civilian employee or military on active 
duty) is critical to the outcome of this case.

The Board remanded this case in February 2007 for the express 
purpose of obtaining additional evidence in order to assist 
in its determination as to whether he veteran was in military 
status at the time of either or both of his injuries in 1999.  
The AMC duly contacted both the appropriate military (102nd 
Fighter Wing, Otis AFB, MA) and civilian (Dept. of Labor, 
OWCP, Boston, MA) records repositories via several letters 
during 2007.  Nothing was received which sheds any additional 
light on the veteran's status at the time of the two 
injuries.  For his part, the veteran has not submitted any 
additional evidence. 

Pertinent evidence which is in the claims folder includes an 
August 2001 response to the RO's request for information 
concerning the veteran's military status at the time of the 
injuries.  The response, from a Military Personnel Management 
Officer, was: "Member not on active duty this period.  Was a 
member of the Mass. ANG."

Also of record is a March 2001 statement from the veteran's 
supervisor at the 102nd Fighter Wing dated March 28, 2001, as 
follows:  "[The veteran] was injured at work and could not 
perform any duties.  He has been out of work on OWCP since 27 
Oct. 99."  [The Board notes that OWCP is the federal Office 
of Workers' Compensation Programs, and administers claims 
involving work-related injuries of federal civilian 
employees.]     

There is in the record nothing, such as orders or logs, which 
leads the Board to conclude that the veteran was in military 
status at the time of his injuries.

For his part, the veteran's hearing testimony indicated that 
he was not sure whether he was in military or civilian status 
at the time of the injuries in 1999 because there was "a 
pretty thin line between the one and the other."

In the absence of any evidence which demonstrates military 
status at the time of the injures, the Board concludes that 
the veteran was in civilian status.  The evidence of record 
indicates that such is the case.  Such evidence includes the 
August 2001 report that the veteran was no on active duty, 
and also several records in the file which indicates that the 
veteran applied for OWCP compensation, which  
is indicative of civilian, not military, status.

In summary, for reasons and bases expressed above, the Board 
concludes that the evidence of record demonstrates that the 
veteran was not in military status at the time of his 
injuries and that VA disability benefits stemming from those 
injuries are therefore not available to him.


ORDER

Entitlement to service connection for a spinal disability 
with polyneuropathy is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


